Case 5:20-cv-02564-FLA-MAA Document 13 Filed 02/24/21 Page 1 of 6 Page ID #:16

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02564-GW (MAA)                                            Date: February 24, 2021
Title       Peter Garcia v. Ralph Diaz et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Munoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order Dismissing Complaint Pursuant to Federal Rule of
                                       Civil Procedure 8 (ECF No. 1)

I.      INTRODUCTION

        On November 23, 2020, Plaintiff Peter Garcia (“Plaintiff”), a California inmate housed at
Ironwood State Prison (“ISP”), proceeding pro se, filed a Complaint in the United States District
Court, Eastern District of California, alleging violations of his civil rights pursuant to 42 U.S.C.
§ 1983 (“Section 1983”). (Compl., ECF No. 1.) On December 15, 2020, the lawsuit was transferred
to this Court. (ECF No. 5.) On December 16, 2020, the Court granted Plaintiff’s Request to
Proceed Without Prepayment of Filing Fees. (ECF Nos. 2, 7.)

II.     LEGAL STANDARD

        Federal courts must conduct a preliminary screening of any case in which a prisoner seeks
redress from a governmental entity or officer or employee of a governmental entity, or in which a
plaintiff proceeds in forma pauperis. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b). The court must
identify cognizable claims and dismiss any complaint, or any portion thereof, that is frivolous or
malicious, or fails to state a claim upon which relief may be granted. Id. When screening a
complaint to determine whether it fails to state a claim upon which relief can be granted, courts
apply the Federal Rule of Civil Procedure1 12(b)(6) standard, which is read in conjunction with Rule
8(a). See Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (applying the Rule 12(b)(6)
standard to 28 U.S.C. § Section 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)


1
 Unless otherwise specified, all further references to “Rule” are to the Federal Rules of Civil
Procedure.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 6
Case 5:20-cv-02564-FLA-MAA Document 13 Filed 02/24/21 Page 2 of 6 Page ID #:17

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02564-GW (MAA)                                            Date: February 24, 2021
Title       Peter Garcia v. Ralph Diaz et al.


(applying the Rule 12(b)(6) standard to 28 U.S.C. § 1915(e)(2)(B)(ii)); see also Li v. Kerry, 710 F.3d
995, 998 (9th Cir. 2013) (“Rule 8 is read on conjunction with Rule 8(a) . . ..”).

         Rule 8 requires that a complaint contain “‘a short and plain statement of the claim showing
that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim
is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration in original). “Each allegation must be
simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). Rule 8 may be violated when a pleading “says
too little,” and “when a pleading says too much.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir.
2013). While Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (citing Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if
it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550
U.S. at 555, 557). Moreover, a complaint that is too verbose, long, confusing, redundant, irrelevant,
or conclusory may be dismissed for failure to comply with Rule 8. See Cafasso v. Gen. Dynamics
C4 Sys., 637 F.3d 1047, 1058–59 (9th Cir. 2011) (citing cases upholding dismissals for those
reasons).

III.    DISCUSSION

        The Court concludes that the Complaint does not satisfy Rule 8, and will give Plaintiff an
opportunity to amend his Complaint to comply with the requirements of Rule 8, and in light of the
other issues discussed below. Specifically, Plaintiff must correct his Complaint in the following
manner.

        First, Central District of California Local Rule 19-1 limits the number of Doe defendants that
may be named in a complaint to ten. See C.D. Cal. L.R. 19-1 (“No complaint or petition shall be
filed that includes more than ten (10) Doe or fictitiously named parties.”). Here, the Complaint is
brought against fifty Doe Defendants. (Compl. 6.) If Plaintiff decides to amend his complaint, he
must limit the number of Doe Defendants to ten, or risk dismissal of any excess Doe Defendants.

        Second, the Complaint violates Rule 8 because it fails to provide defendants with “fair
notice” of the particular claims being asserted and “the grounds upon which [the claims]
rest[].” Twombly, 550 U.S. at 555 (citation and quotation marks omitted). The purpose of Rule 8(a)


CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 6
Case 5:20-cv-02564-FLA-MAA Document 13 Filed 02/24/21 Page 3 of 6 Page ID #:18

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02564-GW (MAA)                                          Date: February 24, 2021
Title      Peter Garcia v. Ralph Diaz et al.


is to ensure that a complaint “fully sets forth who is being sued, for what relief, and on what theory,
with enough detail to guide discovery.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996).

        Thus, in any amended complaint, Plaintiff should specify: (1) which Defendant(s) each
claim is being asserted against; and (2) in what capacity (individual and/or official) each Defendant
is being sued for each claim.

        In addition, Plaintiff must provide specific factual detail regarding each Defendant’s acts and
omissions that allegedly violated Plaintiff’s rights. There can be no liability under Section 1983
unless there is an affirmative link or connection between a defendant’s actions and the claimed
deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978). “A person ‘subjects’
another to the deprivation of a constitutional right, within the meaning of section 1983, if he does an
affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is
legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,
588 F.2d 740, 743 (9th Cir. 1978). The “requisite causal connection can be established not only by
some kind of direct personal participation in the deprivation, but also by setting in motion a series of
acts by others which the actor knows or reasonably should know would cause others to inflict the
constitutional injury.” Gilbrook v. City of Westminster, 177 F.3d 839, 854 (9th Cir. 1999) (quoting
Johnson, 588 F.3d at 743–44).

        In contrast to Rule 8’s requirements, the Complaint fails to specify what each particular
Defendant did to violate Plaintiff’s rights. Instead, the allegations in the Complaint only refer to acts
generally committed by groups of Defendants (correctional officers, ISP administrative officers, and
officials at CDCR), without identifying each particular Defendant’s role in the alleged violations of
Plaintiff’s rights. Such specific details regarding each Defendant’s acts or omissions also must be
provided for each Doe Defendant. In any amended complaint, Plaintiff should omit any Defendants
for whom Plaintiff cannot provide specific factual allegations regarding their acts or omissions.

        Third, to the extent the basis of any Defendant’s purported liability is based on a theory of
conspiracy, conclusory and speculative allegations of a conspiracy are insufficient. See Iqbal, 556
U.S. at 678. Rather, Plaintiff must allege specific facts to support the existence of the claimed
conspiracy. See Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989).




CV-90 (03/15)                           Civil Minutes – General                            Page 3 of 6
Case 5:20-cv-02564-FLA-MAA Document 13 Filed 02/24/21 Page 4 of 6 Page ID #:19

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02564-GW (MAA)                                           Date: February 24, 2021
Title      Peter Garcia v. Ralph Diaz et al.


        Fourth, with respect to Plaintiff’s claims against Defendant Diaz in his official capacity,
official-capacity suits “generally represent only another way of pleading an action against an entity
of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (citation omitted)
(quoting Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 n.55 (1978)). Thus, any official
capacity claims against Defendant Diaz—the Secretary of the CDCR—are treated as claims against
the State of California. See Leer v. Murphy, 844 F.2d 628, 631–32 (9th Cir. 1998) (explaining that a
lawsuit against state prison officials in their official capacities was a lawsuit against the state). The
Eleventh Amendment bars claims against Defendant Diaz in his official capacity for monetary
damages. See Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007).

         However, “[u]nder the doctrine of Ex parte Young, the Eleventh Amendment is no bar to
federal jurisdiction over a suit against a state official when that suit seeks only prospective injunctive
relief in order to end a continuing violation of federal law.” Armstrong v. Wilson, 124 F3d 1019,
1025 (9th Cir. 1997) (quotation marks omitted) (quoting Seminole Tribe v. Florida, 517 U.S. 44
(1996)). To state an official capacity claim against state officials, a plaintiff “is not required to
allege a named official’s personal involvement in the acts or omissions constituting the alleged
constitutional violation.” Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1127 (9th Cir.
2013). Rather, a plaintiff need only “identify a practice, policy, or procedure that animates the
constitutional violation at issue,” Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 865
(9th Cir. 2016) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)), and “name the official within the
entity who can appropriately respond to injunctive relief,” Hartmann, 707 F.3d at 1127. This
“policy or custom” must have played a part in the violation of federal law. Graham, 473 U.S. at 166
(1985). In addition, a plaintiff must allege an ongoing violation of federal law and seek relief that is
properly characterized as prospective. Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635,
645 (2002).

       If Plaintiff files an amended complaint that includes Defendant Diaz in his official capacity
as a Defendant, Plaintiff must meet these requirements, including sufficiently alleging the policy or
custom that directly caused each violation, and also sufficient allegations to support the reasonable
inference that such violations are ongoing.




CV-90 (03/15)                           Civil Minutes – General                             Page 4 of 6
Case 5:20-cv-02564-FLA-MAA Document 13 Filed 02/24/21 Page 5 of 6 Page ID #:20

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02564-GW (MAA)                                         Date: February 24, 2021
Title      Peter Garcia v. Ralph Diaz et al.


IV.     CONCLUSION

       In light of the foregoing, the Complaint is DISMISSED with leave to amend. No later than
March 26, 2021, Plaintiff must either: (1) file a First Amended Complaint (“FAC”); or (2) advise
the Court that Plaintiff does not intend to pursue this lawsuit further and will not file a FAC.

        The FAC must cure the pleading defects discussed above and shall be complete in itself
without reference to the Complaint. See L.R. 15-2 (“Every amended pleading filed as a matter of
right or allowed by order of the Court shall be complete including exhibits. The amended pleading
shall not refer to the prior, superseding pleading.”). Plaintiff shall not include new defendants or
new allegations that are not reasonably related to the claims asserted in the Complaint. Plaintiff
strongly is encouraged to utilize the standard civil rights complaint form when filing any
amended complaint, a copy of which is attached. Plaintiff also is encouraged to include all his
claims and allegations in one amended complaint, rather than repeating his allegations and claims
multiple times in attached supplements to the complaint.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

        Plaintiff is not required to file an amended complaint, especially since a complaint dismissed
for failure to state a claim without leave to amend may count as a “strike” for purposes of the in
forma pauperis statute, 28 U.S.C. § 1915(g).2

      If Plaintiff no longer wishes to pursue this action in its entirety or with respect to particular
Defendants, he voluntarily may dismiss this action or particular Defendants by filing a Notice of
Dismissal in accordance with Rule 41(a)(1). A form Notice of Dismissal is attached for Plaintiff’s
convenience.



2
 Inmates who have accumulated three of more “strikes” are not permitted to bring a civil lawsuit or
appeal a judgment in a civil action in forma pauperis—that is, without prepayment of the filing
fee—unless the inmate is under imminent danger of serious physical injury. See 28 U.S.C.
§ 1915(g). Instead, inmates with three or more “strikes” generally must pay their full filing fee
upfront in order to file a civil lawsuit or appeal a civil judgment.


CV-90 (03/15)                          Civil Minutes – General                           Page 5 of 6
Case 5:20-cv-02564-FLA-MAA Document 13 Filed 02/24/21 Page 6 of 6 Page ID #:21

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:20-cv-02564-GW (MAA)                                            Date: February 24, 2021
Title       Peter Garcia v. Ralph Diaz et al.


        Plaintiff is advised that this Court’s determination herein that the allegations in the
Complaint are insufficient to state a particular claim should not be seen as dispositive of the claim.
Accordingly, although the undersigned Magistrate Judge believes Plaintiff has failed to plead
sufficient factual matter in the pleading, accepted as true, to state a claim for relief that is plausible
on its face, Plaintiff is not required to omit any claim or Defendant in order to pursue this action.
However, if Plaintiff decides to pursue a claim in an amended complaint that the undersigned
previously found to be insufficient, then pursuant to 28 U.S.C. § 636, the undersigned ultimately
may submit to the assigned District Judge a recommendation that such claim may be dismissed with
prejudice for failure to state a claim, subject to Plaintiff’s right at that time to file objections. See
Fed. R. Civ. P. 72(b); C.D. Cal. L.R. 72-3.

It is so ordered.

Attachments
Notice of Voluntary Dismissal Form
Civil Rights Complaint Form (CV-66)




CV-90 (03/15)                           Civil Minutes – General                              Page 6 of 6
